Exhibit 10.12(d)
AWARD AGREEMENT OF RESTRICTED STOCK WITH TIME-LAPSE VESTING
UNDER THE ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN
     This Award Agreement of Restricted Stock with time-lapse vesting is dated
as of April 29, 2008, by and between, Atmos Energy Corporation, a Texas and
Virginia corporation (the “Company”), and [name of employee] (“Grantee”),
pursuant to the Company’s 1998 Long-Term Incentive Plan (the “Plan”).
Capitalized terms that are used, but not defined, in this document shall have
the meaning set forth in the Plan.
     Pursuant to authorization by the Human Resources Committee of the Board of
Directors (the “Committee”), which has been designated by the Board of Directors
of the Company to administer the Plan, the parties agree as follows.

1.   Grant of Shares.

     The Company hereby grants to the Grantee a total of [number of shares] of
Common Stock of the Company (“Shares’’) for no consideration from the Grantee,
with the restrictions set forth below.

2.   Legends on Certificates.

     Each certificate representing the Shares shall be registered in the name of
the Grantee and shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):
     On the face of the certificate:
“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”
     On the reverse:
“The shares of stock evidenced by this certificate are subject to and
transferrable only in accordance with that certain Atmos Energy Corporation 1998
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

3.   Restrictions on Alienation of Shares.

     Shares awarded hereunder may not be sold, transferred, pledged, assigned,
or otherwise alienated in any manner, whether voluntarily, by operation of law,
or otherwise, until

 



--------------------------------------------------------------------------------



 



the restrictions on the Shares are removed in the manner provided for below and
the Shares are delivered to the Grantee.

4.   Forfeiture of Shares.

     All Shares awarded will be forfeited if, prior to the removal of
restrictions on the Shares awarded hereunder as provided in Section 8 below, the
Grantee voluntarily or involuntarily terminates employment for any reason other
than as described below in Section 5. Each Grantee, by his or her acceptance of
the Shares, shall irrevocably grant to the Company a power of attorney to
transfer any Shares forfeited to the Company and agrees to execute any documents
requested by the Company in connection with such forfeiture and transfer. Such
provisions with respect to forfeited Shares shall be specifically performable by
the Company in a court of equity or law. Upon any forfeiture, all rights of the
Grantee with respect to the forfeited Shares shall cease and terminate, without
any further obligation on the part of the Company.

5.   Removal of Restrictions due to Death, Terminations due to Total and
Permanent Disability and Retirement, Certain Involuntary Terminations, and
Terminations following a Change in Control.

     At the time and on the date of the Grantee’s death, termination of
employment due to Total and Permanent Disability, or Retirement (but not before
attaining the age of 55, unless expressly approved in advance by the Company),
involuntary termination of employment due to a general reduction in force or
specific elimination of the Grantee’s job, or termination of employment for any
reason following a Change in Control, while employed by the Company or a
Subsidiary, all restrictions placed on each Share awarded shall be removed and
such Shares shall be delivered to the Grantee or to his legal representatives,
beneficiaries or heirs. From and after such date, the Grantee or the Grantee’s
legal representatives, beneficiaries or heirs, as the case may be, shall have
full rights of transfer or resale with respect to such stock subject to
applicable state and federal regulations.

6.   Custody of Share Certificates.

     Share certificates representing the number of Shares awarded shall be
registered in the Grantee’s name, but the certificates representing the Shares
shall be held in the custody of the Company for the Grantee’s account. During
such time, the Grantee shall have all of the rights of a shareholder of the
Company with respect to the Shares, including the right to vote the Shares. All
dividends and distributions (other than stock dividends and distributions) on
Shares held in the custody of the Company shall be paid to the Grantee, however,
regardless of the fact that the Shares are being held on behalf of the Grantee.
Any new, additional, or different shares or securities issued (due to a stock
split, stock dividend, or other stock distribution) with respect to the Shares
previously awarded under the Plan shall be held by the Company as additional
Shares for the Grantee’s account and shall have the same restrictions as the
underlying Shares with respect to which such new, additional, or different
shares or securities were issued. At such time as restrictions are removed from
any portion of the Shares held by the Company for the Grantee, certificates
representing such Shares shall be delivered free of all restrictions to the
Grantee or to the Grantee’s legal representatives, beneficiaries or heirs.

2



--------------------------------------------------------------------------------



 



7.   Adjustment Upon Changes in Stock.

     If there shall be any change in the number of shares of Common Stock of the
Company outstanding resulting from subdivision, combination, or reclassification
of shares, or through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure, an
appropriate adjustment in the number of Shares with respect to which
restrictions have not lapsed shall be made by the Committee.

8.   Removal of Restrictions.

     The Grantee shall be entitled to delivery of the Shares, free and clear of
all restrictions, if the Grantee has been an employee of the Company or a
Subsidiary with continuous service of three years from the date of the Grant.
Notwithstanding the foregoing provision, the Grantee shall, in the event of a
“Change of Control” of the Company, as such term is defined in Section 2.6 of
the Plan, receive free of restriction all Shares granted hereunder within
60 days after the time such Change of Control is deemed to have occurred.
Notwithstanding anything contained in this section to the contrary, the Shares
acquired by virtue of this Grant may not be sold during the first six (6) months
after the date hereof if that would subject the Grantee to liability under
Section 16 of the Securities Exchange Act of 1934, as amended.

9.   Stock Withholding Requirement.

     Upon the removal or lapse of the restrictions on the Shares, the number of
Shares issuable by the Company to the Grantee shall be subject to applicable
withholding requirements for income and employment taxes arising from the
removal or lapse of the restrictions on the Shares.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first written above.

                  GRANTEE:           ATMOS ENERGY CORPORATION
 
               
Signature:
          By:    
 
               
 
              Robert W. Best
Printed Name:
              Chairman, President and Chief Executive Officer
 
               

3